IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00317-CV

                     IN THE INTEREST OF J.B., A CHILD



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-507-3,2


                           MEMORANDUM OPINION


      Christopher Antwon Blackwell attempts to appeal the termination of his parental

rights as to J.B. By letter dated September 19, 2013, the Clerk of this Court notified

Blackwell that his notice of appeal appeared untimely.        From the information we

received, it appeared the trial court’s judgment of termination as to J.B. was rendered on

January 11, 2013. Thus, the notice of appeal as to his judgment was due January 31,

2013. See TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012); TEX. R. APP. P. 26.1(b). It

was not filed until September 13, 2013. In the same letter, the Clerk warned Blackwell

that we would dismiss this appeal unless, within 21 days from the date of the letter, a

response was filed showing grounds for continuing the appeals.
         In what appears to be a response to the Clerk’s September 19, 2013 letter, we

received a document from Blackwell dated September 24, 2013 and styled, “Motion to

Change Venue/Art. 28.01(1)(7) C.CR.Proc. Art. 31.03).” In that response, Blackwell

referenced a letter received from the Court dated April 10, 2013 notifying him that his

writ of mandamus was filed. That particular mandamus, however, was denied and

dismissed on April 18, 2013.       He also referenced the two appellate case numbers

currently pending with this Court: 10-13-00317-CV, and 10-13-00321-CV. Neither of

those case numbers represents mandamus proceedings. Rather, they each represent

current appeals, including this appeal, regarding the termination of Blackwell’s parental

rights. Further, this reference asserts, without citing applicable authority, that there is

no statute of limitations on such appeals. This assertion is contrary to the Texas Rules

of Appellate Procedure. TEX. R. APP. P. 26.1(b). Accordingly, because Blackwell’s notice

of appeal was very untimely and his response did not provide grounds for continuing

the appeal, this appeal is dismissed.

         Additionally, in his response, Blackwell requests to have the Texas Supreme

Court order all documents transferred from this Court to another venue. This Court has

no authority to order the Texas Supreme Court to transfer venue of this appeal nor does

this Court have the authority to transfer venue of this appeal to another court of

appeals. Accordingly, Blackwell’s motion to transfer venue is dismissed for want of

jurisdiction.


In the Interest of J.B., a Child                                                     Page 2
                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motion dismissed
Opinion delivered and filed October 24, 2013
[CV06]




In the Interest of J.B., a Child                       Page 3